Case 3:19-cv-00221-TJC-MCR Document 108 Filed 11/13/20 Page 1 of 2 PageID 942




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    JEMEL WATSON,

          Plaintiff,

    v.                                              Case No. 3:19-cv-221-J-32MCR

    STATE FARM MUTUAL
    AUTOMOBILE INSURANCE
    COMPANY,

          Defendant.



                                       ORDER

          For the reasons stated on the record at the status conference held on

    November 10, 2020, the record of which is incorporated by reference,

    Defendant’s Daubert Motion to Exclude Certain Testimony and Opinions of

    Plaintiff’s Expert Dr. Richard Boehme (Doc. 40) is GRANTED to the extent

    that Dr. Boehme will not be allowed to testify that a disc protrusion he

    visualized on Plaintiff’s MRI of the cervical spine, taken on August 14th, 2018,

    which he acknowledged was not contacting the nerve root, protruded out and

    contacted the C6 nerve root during the first 100 to 110 milliseconds after impact

    from the June 20, 2018 accident. Dr. Boehme is further prohibited from

    testifying that still, within that 100-to-110-millisecond event, the disc receded
Case 3:19-cv-00221-TJC-MCR Document 108 Filed 11/13/20 Page 2 of 2 PageID 943




    back into the condition in which it was visualized on the August 14th, 2018

    MRI, and nevertheless caused nerve irritation injury.

          DONE AND ORDERED in Jacksonville, Florida the 13th day of

    November, 2020.




    tnm
    Copies:

    Counsel of record




                                          2
